Citation Nr: 1016533	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-11 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to 
August 1970.



This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Detroit, 
Michigan, VA Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that this case was the subject of a prior 
remand in August 2008 for the purpose of affording the 
Veteran a VA examination.  He failed to report for a 
scheduled VA examination.  

In correspondence, received in May 2009, the appellant stated 
that he would not be attending the examination at the 
identified facility, asserting that his father had been 
"murdered" at the same facility.  A police report in 
association with an autopsy his father, at that facility, 
notes that the findings of an autopsy included that the cause 
of death was asphyxiation with marks around the neck caused 
by the ligature from which he had been found hanging.  

In light of the circumstances in this case, the appellant 
should be afforded an opportunity to report for a VA 
examination at a facility other than the facility at which 
the previous examination was scheduled.  The Board notes that 
failure to report for a scheduled examination, without good 
cause shown, may result in the denial of the claim.  
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination with a psychiatrist at a 
different facility than the one he was 
previously scheduled at.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand, as well as the August 2008 
remand.  All necessary tests should be 
accomplished.  The examiner should provide 
an opinion in terms of whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that any identified 
acquired psychiatric disorder, with 
symptoms to include headaches, is related 
to service.  A complete rationale should 
accompany all opinions provided.

2.  In light of the above, the claim 
should be readjudicated.  All action taken 
and efforts made in association with the 
development on remand, should be 
documented in the claims file.  The AOJ 
should review any opinion obtained for 
adequacy and if further action in that 
regard is necessary, such should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought 
on appeal remain denied, a supplemental 
statement of the case should be issued and 
the appellant afforded a reasonable 
opportunity in which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


